DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/25/2022, in response to the restriction requirement mailed 10/28/2021.
Claims 1-15 are pending.  Claims 11-15 are withdrawn from further prosecution for the reasons set forth below.
Claims 1-10 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Examiner notes that applicant elected group 1 with traverse over groups 1-4, and with specific regard to groups 1-2.  The traversal arguments and comments are separated into groups 1-2 and groups 1 vs 3/4:

Applicant's election of group I (claims 1-6) with traverse of Groups 1-2 in the reply filed on 2/25/2022 is acknowledged.  The traversal is on the ground(s) that Groups 1-2 are both composition type claims.  This traversal is found to be persuasive.
Group 2 (claims 7-10) is rejoined herein.  The restriction requirement as set forth in the office action mailed on 10/28/2021, with respect to groups 1 and 2 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant's election of Groups 1-2 with traverse of groups 1-4 in the reply filed on 2/25/2022 is acknowledged.  The traversal is on the ground(s) that “examination of all claims would not create an undue search burden on the examiner”.  
This is not found persuasive for the following reasons.
Regarding groups 1-2 vs. group 3, a lack of unity was found as set forth in the restriction requirement mailed 10/28/2021.  Applicant did not provide any arguments that were specific to the lack of unity between the identified claim groupings.  Applicant’s traversal argument is a generalized argument based on search burden 
Regarding groups 1-2 vs group 4, groups 1-2 relate to chemical compounds of peptides versus group 4 relates to polynucleotides.  Chemical compounds of peptides and polynucleotides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Proteins/peptides are made of amino acids and amide bonds whereas nucleic acids are made from monosaccharides, phosphate groups, and glycoside bonds. Thus, proteins and nucleic acids have different physical and chemical structures.
The requirement is still deemed proper and is therefore made FINAL with respect to groups 3-4.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invnetion, there being no allowable generic or 2/25/2022.

Examiner acknowledges applicants election of SEQ ID NO:2 as the representative species of peptide.  Claims 1-10 read on the elected species.    

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 should be amended to recite “peptide comprising (i) NWNRLSPSNQTEKQAAP (SEQ ID NO: 8) or variants thereof; and (ii) CGAISLHPKAKIEE (SEQ ID NO: 9) or variants thereof” to more precisely distinguish that the claimed peptide comprising a combination of two peptide sequences.
Claims 2-10 should be amended to recite “claim 
Claim 9 should be amended to recite “indoleamine .
Appropriate correction is required.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).

The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, the claims recite a peptide comprising NWNRLSPSNQTEKQAAP (SEQ ID NO: 8) or variants thereof and CGAISLHPKAKIEE (SEQ ID NO: 9) or variants thereof. The specification states "variant" when used in reference to a polypeptide refer to an amino acid sequence that differs by one or more amino acids from another, usually related polypeptide (p. 13, ll. 22-23).  Dependent claim 2 recites wherein the variant of SEQ ID NO: 8 has at least 70 or 80 percent sequence identity.  Claim 3 recites wherein the variant of SEQ ID NO: 8 has up to 3 amino acid substitutions, deletions, and/or additions.  Claim 4 recites wherein the variant of SEQ ID NO: 9 has at least 80 percent sequence identity.  Claim 5 recites wherein the variant of SEQ ID NO: 9 has up to 2 amino acid substitutions, deletions, and/or additions.  

The specification states "variant" when used in reference to a polypeptide refer to an amino acid sequence that differs by one or more amino acids from another, usually related polypeptide (p. 13, ll. 22-23).  The term "nanoparticle" refers to a molecular conglomerate of about between 1 and 1000 nm in diameter (p. 10, ll. 22-23).   Thus, the term “nanoparticle” merely refers to size but does not impart any chemical or physical properties of the nanoparticle, e.g., specific polymer, etc.
The instant specification states that the disclosure relates to nanoparticles comprising a surface molecule that binds or blocks programmed death ligand 1 (PD-L1) (p. 2, ll. 18-19).  
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required for the instant claimed peptide sequence to be considered variants of SEQ ID NOs: 8 and 9, respectively, and to have the functional characteristics of being able to bind or block PD-L1.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses peptides of SEQ ID NOs:8 and 9.  The specification indicates that SEQ ID NOs: 14-23 are variants of SEQ ID 
The specification reduced to practice two of the claimed PD-L1 blocking peptides that encompass SEQ ID NOs: 8 and 9, or variants thereof.  The first peptide that was reduced to practice is PD-1 (Y) which is instant SEQ ID NO:2.  SEQ ID NO:2 comprises SEQ ID NO:8 at the N-terminus and SEQ ID NO:9 at the C-terminus. 
The second of the claimed peptides that was reduced practice is PD-1 (Lin) which is instant SEQ ID NO:3.  SEQ ID NO:2 comprises SEQ ID NO:8 at the N-terminus, 4 histidine residues, and SEQ ID NO:9 at the C-terminus.  SEQ ID NO:3 comprises NWNRLSPSNQTEKQAAP (SEQ ID NO:8 with a deletion of Pro at the C-terminus of the peptide) followed by SEQ ID NO:9, and 4 histidine residues at the C-terminus (Fig. 1 and p. 41).
Furthermore, the specification indicates that the PD-L1 blocking peptides (PD-1 Y and PD-1 Lin or conjugated to nanoparticles via the histidine tags.  Examiner expressly notes that that the nanoparticles that were reduced to practice were iron-oxide nanoparticles (IONPs) (p. 42).  Specification further indicates hyaluronic acid nanoparticles (HANP) may be prepared by chemical conjugation.  Urokinase-type plasminogen activator receptor and matrix metalloprotease 14 fusion protein, ATFmmp14, were conjugated onto surface of HANP/drug complex.  
Specification indicates that PD-L1 is upregulated in many tumor cells and tumor stromal cells. PD-1 like peptide-conjugated nanoparticles have the potential to serve as tumor targeted nanoparticles to be delivered into tumors for tumor imaging and immunotherapy.  Figure 4 indicates delivery of PD-1(Y)-IONPs and PD-1(Lin)-IONPs in 
Taken all these together, other than the limited examples, the instant specification does not describe a general correlation between structure and function for the claimed genus of peptide comprising SEQ ID NOs: 8 and 9, or variants thereof, and further having the function of binding and/or blocking PD-L1.  
Examiner expressly notes that in the examples reduced practice, the nanoparticles were prepared from specific compositions, e.g., iron-oxide nanoparticles (IONPs) or hyaluronic acid nanoparticles (HANP) that were then used as delivery molecules to target agents to tumor cells (breast or pancreatic).  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the claimed peptide comprising SEQ ID NOs: 8 and 9, or variants thereof, and further having the function of binding and/or blocking PD-L1.  Further regarding the nanoparticle, the claimed peptides were conjugated to specific components (iron-oxide or hyaluronic acid) to render the PD-LA blocking peptides as “nanoparticles”.
It is further noted that the instant peptide merely requires two sequences that can be “variants” of SEQ ID NOs:8 and 9.  The variants amino acids include natural and 
Additionally, there is no specific requirement as to what constitutes a “nanoparticle”.  Given the broadest reasonable claim interpretation, the claimed peptide alone could be construed as reading on a nanoparticle.  Independent claim 7 does not impart any chemical or physical constraints (e.g., specific type of a synthetic polymer) into what constitutes a nanoparticle.
Furthermore, the present application is attempting to patent what has not yet been invented and the fact that one of skill in the art can test for the effect used to determine the compounds does not necessarily confer sufficient written description.  The claimed peptide sequence would entail testing limitless potential peptides and proteins, and one of skill in the art could afterwards still be faced with no hits with the desired functionality.  
In addition, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than peptides that bind or block PD-L1, they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the claimed peptide comprising SEQ ID NOs: 8 and 9, or variants thereof, and further having the function of binding and/or blocking PD-L1.  
(d) representative number of samples:

Considering the scope of the genus of instant claimed peptide sequence, the instant specification fails to provide sufficient examples to describe the entire genus of peptide sequence claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of peptide comprising SEQ ID NOs: 8 and 9, or variants thereof, and further having the function of binding and/or blocking PD-L1; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Embodiments of the instant claims are deemed to fall within the scope of naturally occurring products.

Claims 1-4, and 7are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. 
The claim(s) recite(s) peptide comprising NWNRLSPSNQTEKQAAP (SEQ ID NO: 8) or variants thereof and CGAISLHPKAKIEE (SEQ ID NO: 9) or variants thereof. The specification states "variant" when used in reference to a polypeptide refer to an amino acid sequence that differs by one or more amino acids from another, usually related polypeptide (p. 13, ll. 22-23).  The term "nanoparticle" refers to a molecular conglomerate of about between 1 and 1000 nm in diameter (p. 10, ll. 22-23).  The phrase "pharmaceutically-acceptable carrier" as used herein means a pharmaceutically-acceptable material, composition or vehicle, such as a liquid or solid filler, diluent, 
The claims recite fragments of natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in MPEP §2106.
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a, Prong 1: The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
The specification states in certain embodiments, the molecule that binds or blocks of PD-L1 is a peptide comprising or consisting of NWYRMSPSNQTDKLAA (SEQ ID NO: 12) or variants thereof and/or CGAISLAPKAQIKE (SEQ ID NO: 13) or variants thereof. 
As evidenced by the human programmed cell death protein 1 (UniProtKB Accession No. H0Y2W6, accessed 3/12/2022 at URL: uniprot.org/uniprot/ H0Y2W6, pp. 
Sasikumar et al. (U.S. 2015/0087581) teach immunosuppression compounds to inhibit the programmed cell death 1 (PD1) signalling pathway (abstract).  SEQ ID NO: 17 of Sasikumar et al. comprises the amino acid sequence of mouse PD-1. SEQ ID NO: 17 a variant of instant SEQ ID NO:8 at positions 33-48 [having 100% identity to aa 1-16 of instant SEQ ID NO:8, thus deleting the last aa of SEQ ID NO:8] and instant SEQ ID NO:9 at positions 90-103 [having 100% identity to instant SEQ ID NO:9].  
Instant SEQ ID NO:10 is found at amino acid positions 5-34 of the UniProt reference.  Instant SEQ ID NO:12 is found at amino acid positions 10-25 of the UniProt reference.  Instant SEQ ID NO:13 is found at amino acid positions 67-80 of the UniProt reference.
Instant SEQ ID NO:12 has 75% identity with instant SEQ ID NO:8.  Instant SEQ ID NO:10 encompasses instant SEQ ID NO:12 at amino acid positions 6-21.
Instant SEQ ID NO:13 has 80% identity with instant SEQ ID NO:9.  
Fragmentation of a protein does not constitute a feature that renders the recited products markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated protein markedly different, because the sequence of the protein has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18.   Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words in the claims does Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman's art”). 
 Accordingly, the claims encompass a naturally occurring peptide which is not markedly different from the naturally occurring counterpart because it conveys the same proteomic information.  The naturally occurring peptide of SEQ ID NO:10, 12, and 13 are found in the human PD-1 protein.  
Step 2a, Prong 2: The claims are integrated into practical application. 
This judicial exception is not integrated into a practical application because the claims fail to recite a practical application of the peptide.  As discussed above, the specification teaches that the peptides can be used molecule that binds or blocks of PD-L1.  However, such information would not add a meaningful limitation as it would merely recite inherent functions of the naturally occurring peptide.   
Step 2b: The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
With regard to claim 7, it is further noted that the limitation of a “nanoparticle” does not impart any limitation that is significantly more than the judicial exception.  There is no indication that a composition comprising the peptide changes the structure, function, or other properties of the peptide.  As noted above, the definition of nanoparticle, per the specification, merely relates to the size of the composition.  The term nanoparticle does not impart any chemical or physical components (e.g., synthetic polymer).  Such a composition does not markedly change the characteristics of either component, because each component continues to have the same properties in the 
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 1-4 and 7 do not qualify as eligible subject matter.

Examiner expressly notes that not all peptides have been assessed to determine if they read on other naturally occurring proteins, e.g., rat or bovine PD-1 or PD-L1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. 2012/0121634- previously cited).  
Chen et al. teach novel soluble PD-1 (sPD-1) proteins and fusion constructs thereof, for enhancing humoral and cell-mediated immunity of a subject (abstract).  SEQ ID NO: 7 of Chen et al. comprises a variant of instant SEQ ID NO:8 at positions 66-81 [having 100% identity to aa 1-16 of instant SEQ ID NO:8, thus deleting the last aa of 
Accordingly, the limitations of instant claims 1-4 are satisfied. 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasikumar et al. (U.S. 2015/0087581).  
Sasikumar et al. teach immunosuppression compounds to inhibit the programmed cell death 1 (PD1) signaling pathway (abstract).  SEQ ID NO: 17 of Sasikumar et al. comprises the amino acid sequence of mouse PD-1. SEQ ID NO: 17 a variant of instant SEQ ID NO:8 at positions 33-48 [having 100% identity to aa 1-16 of instant SEQ ID NO:8, thus deleting the last aa of SEQ ID NO:8] and instant SEQ ID NO:9 at positions 90-103 [having 100% identity to instant SEQ ID NO:9].  
Accordingly, the limitations of instant claims 1-4 are satisfied. 

Allowable Subject Matter
SEQ ID NOs: 2 and 3 appear to be free the prior art. 
The closest prior art to instant SEQ ID NO:2 is Chen et al. (U.S. 2012/0121634- previously cited).  Instant SEQ ID NO:2 has 69.3% identity with amino acid positions 66-134 of SEQ ID -NO:31 of Chen et al.
The closest prior to instant SEQ ID NO:3 is Lan et al. (U.S. 2012/0328693).  Instant SEQ ID NO:3 has 72.7% identity with amino acid positions 176-186 of SEQ ID NO:7 of Lan et al.


Conclusion
No claims are allowed.

Claims 1-15 are pending.  Claims 11-15 are withdrawn.

Claims 1-5 and 7-10 are rejected.  Claim 6 is objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654